UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6533


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ORILLION CRADDOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00049-REP-1; 3:16-cv-00183-REP)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orillion Craddock, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Orillion     Craddock      appeals         the    district        court’s    order

treating     his   Fed.    R.   Civ.   P.       60(b)   motion     as    a   successive

28 U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

We   have    reviewed     the   record      and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Craddock, No. 3:08-cr-00049-REP-1 (E.D.

Va. Mar. 23, 2016).

      Additionally, we construe Craddock’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).          In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C. § 2255(h).         Craddock’s claims do not satisfy either of

these    criteria.        Therefore,     we     deny    authorization        to   file   a

successive § 2255 motion.




                                            2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3